Boslaugh, J.,
concurring.
I agree that the order overruling the motion of appellant for summary judgment was not an appealable order and that this appeal was properly dismissed. I protest the reasons given for the decision.
The basis of the decision I respectfully suggest should have been that the order sought to be reviewed by this appeal was one made in a special proceeding but it was not “an order affecting a substantial right.” The majority opinion states that the denial of a motion for a summary judgment did not determine the action, did not prevent a judgment, or affect a substantial right. This is followed by the assertion that an order is final for purposes of appeal when it determines the rights of the parties and no further questions can arise before the court rendering it except those incident to the enforcement of the adjudication. This is all immaterial and foreign to this proceeding except the conclusion that the denial of the motion did not affect a substantial right.
The statute directly applicable and controlling is: “* * * an order affecting a substantial right made in a special proceeding * * * is a ‘final order’ which may be vacated, modified or reversed, as provided in this chapter.” § 25-1902, R. R. S. 1943. The majority have elected to disregard it. There is no discussion of or application made of it. There is no reason that condemns its applicability.
The order involved here was entered in and was a part *474•of proceedings for the administration of the estate of a ■deceased person in reference to a claim presented originally in the county court and brought to the district court by an appeal from an order of the court of original jurisdiction .denying the claim. The jurisdiction of the -district court was derivative.
Any claim for a liability of a deceased existing at the time of his death is a part of the administration proceedings of his estate. It can only be pursued originally in a judicial manner in the county court having jurisdiction of it. § 30-601, et seq., R. R. S- 1943; Rehn v. Bingaman, 151 Neb. 196, 36 N. W. 2d 856. That case concerned the identical liability alleged and sought to be recovered by the proceeding exhibited by the record on this appeal, and it was said in the opinion in that ■case that clearly the action of plaintiff (appellee here) was within the prohibition of the statute (§ 30-801, R. R. ,3. 1943) prohibiting the commencement of an “action” .against an executor or administrator for the recovery ■of money only. That was an attempted civil action brought in the district court on the very claim that appellee is now presenting. It was true then that there could be no civil action on the claimed liability of the ■estate and it is equally plain and conclusive now that this proceeding is not and cannot be a civil action within the meaning of the code. Notwithstanding this clear announcement that a proceeding on a claim against the estate of a deceased person is not and cannot be an action, the opinion asserts that the order here in question did not determine the “action.” It is obvious that it did not because there was no action to be determined. The litigation presented by the record was not and could not be, on the authority of the statute and the prior ■decision of this court, an action.
The procedure for adjustment of a claim against the ' estate of a deceased has none of the characteristics of a ■civil action. There is no provision for the filing in the probate court of pleadings or the formation of issues
*475in case the claim is disputed and resisted. There is no authority for a petition and. the issuance and service of summons, the only method for the commencement of a civil action defined and prescribed by the code. A •claimant is only required to “present” his claim. § 30-603, R. R. S. 1943. In Fitch v. Martin, 83 Neb. 124, 119 N. W. 25, this court said: “Claims against the estates •of decedents in Nebraska are to be examined and adjusted either by the county judge or a commission of two or more persons appointed by the court for that purpose. The statute relative to the settlement of estates is silent concerning the filing of pleadings or the formation of issues in case a claim is resisted. * * * The legislature did not contemplate that pleadings should. be filed in the county court, nor that on appeal the representative of the estate should be held strictly to the theory upon which he made his defense in the county court.” See, also, In re Estate of Nilson, 126 Neb. 541, 253 N. W. 675. The proceeding does not. terminate, if the claim is allowed, in a judgment for money. The allowance of a claim presented in the probate court against the estate is in the nature of an audited and adjudged demand which is a lien on’ the assets of the ■estate in the hands of the administrator. An execution for its collection may not be permitted. Sharp v. Citizens Bank of Stanton, 70 Neb. 758, 98 N. W. 50.
In Estate of Beyer, 185 Wis. 23, 200 N. W. 772, it is .stated: “The county court is a court of record, but the filing of a claim is not the commencement of a civil action, and therefore the provisions of ch. 121, Stats. 1921, relating to pleadings in courts of record, are not applicable to the filing and presentation of claims against the estates of deceased persons. * * * As has been said by the supreme court of the state of Illinois, the proceedings in the county court for the trial and determination •of disputed claims are usually summary and they are neither actions at law nor suits in equity but distinctively statutory and sui generis.” It is in that case as*476sertéd that this is the rule in all jurisdictions where the question has arisen with two exceptions, where a different rule has been established by statute. See, also, Estate of Smith, 218 Wis. 640, 261 N. W. 730, 100 A. L. R. 238; Grier v. Cable, 159 Ill. 29, 42 N. E. 395; In re Estate of Stahl, 305 Ill. App. 517, 27 N. E. 2d 662; 34 C. J. S., Executors and Administrators, § 447, p. 272.
If it is thought that this places the claimant in a different position in the prosecution of his claim than he would occupy if the tortfeasor were alive, it may appropriately be suggested that this is not an unusual experience in the law and that it is true in reference to-all claimants of a liability of the deceased existing at the time of his death. If Bingaman had not died appellee could have filed a petition in the district court, had a summons served, and proceeded in the civil action to judgment. He would not have been compelled to have presented a claim in the estate of Bingaman in the county court, to have had a contest there, and to have appealed from an unfavorable result to the district court. If this is illogical, it is nevertheless the requirement of the law. The law provides the difference in these respects because Bingaman died. There is a difference in these respects to the claimant because of the death of the deceased not only as to the procedure in presenting his claim but also in the matter of an appealable order in this proceeding. This is recognized in Nebraska Wesleyan University v. Craig’s Estate, 54 Neb. 173. 74 N. W. 605, by this language: “The claim originated, as we have before indicated, in a promise; it was purely contractual, and its non-performance would ordinarily but have given rise to an action at law for its enforcement.. The death of the promisor cast upon the promise its nature of a claim against his estate or afforded a new or different channel through which a compliance with its terms and conditions might be sought.”
The statute does provide that on appeal from a final order of the probate court the district court shall “hear, *477try, and determine” it in the same manner as upon an appeal brought upon a judgment of the county court in a civil action. § 30-1606, R. S. Supp., 1951. This applies and extends only by its clear and precise terms to the manner or procedure of the trial in the district court. It obviously has no relation to or effect upon what is or is not an appealable order within the statutory provisions on that subject. It is equally clear that it was not intended to and does not have the effect of changing a purely statutory proceeding into a civil action as defined and prescribed by the code. In a similar instance, concerning a claim against an estate, the court of Illinois in the case of Grier v. Cable, supra, said: “In all of its essential features this proceeding is distinctively statutory. The mere fact that when a claim is contested, so as to necessitate a trial, the trial is to be conducted in the same way in which suits at law are tried, can not, of itself, have the effect of converting a purely statutory proceeding into a suit or proceeding at law.” See, also, Whalen v. Kitchen, 61 Neb. 329, 85 N. W. 278.
Obviously the conclusion is correct that the procedure for handling, and if necessary litigating a claim against an estate, is distinctively statutory and sui generis. It is wholly foreign to the action provided by the code and it not being an action it is a special proceeding within the doctrine of this and other courts. A proceeding for the probate of a will or for the administration of the estate of a deceased person is distinctively and precisely a special proceeding. It never is anything but that. Egan v. Bunner, 155 Neb. 611, 52 N. W. 2d 820; Missionary Society v. Ely, 56 Ohio St. 405, 47 N. E. 537; In re Estate of Joseph, 118 Cal. 660, 50 P. 768; In re Estate of Raymond, 38 Cal. App. 2d 305, 100 P. 2d 1085; Caesar v. Burgess, 103 F. 2d 503.
A distinction is made by the statute between an ■order “in an action” and an order “in a special proceeding.” In the former an order is a final one only *478when it determines the action and prevents a judgment, while in the latter the only essential to constitute an order a final one is that it is one affecting a substantial right.
The Code of-Civil Procedure adopted in 1867 substituted one form of action for all the forms employed in numerous kinds of actions at law and suits in equity by the provisions that: “The distinctions between actions at law and suits in equity, and the forms of all such actions and suits heretofore existing, are abolished; and in their place there shall be hereafter but one form of action, which shall be called a ‘civil action.’ ” Constitution of 1866, Schedule, § 1, p. 73; Vol. 2, R. R. S. 1943, pp. 10-14; § 25-101, R. R. S. 1943. It further required that: “A civil action must be commenced by filing in the office of the clerk of the proper court a petition, and causing a summons to be issued thereon.” § 25-501, R. R. S. 1943. The code does not define an action or a special proceeding nor does it specify that a remedy or proceeding which is not an action is a special proceeding. The legislation of many states contain such a definition. 2 Thompson’s Laws of New York, Civil Practice Act, §§ 4, 5, p. 1620; State ex rel. Silverman v. Kirkwood, 361 Mo. 1194, 239 S. W. 2d 332; Waring v. South Sioux Falls, 72 S. D. 215, 31 N. W. 2d 766; Dow v. Lillie, 26 N. D. 512, 144 N. W. 1082, L. R. A. 1915D 754; Deuster v. Zillmer, 119 Wis. 402, 97 N. W. 31; In re Estate of Joseph, supra; Nelson v. Steele, 12 Idaho 762, 88 P. 95.
The code does not contain a definition of an action or a special proceeding but it does declare that there is but one form of action to be called a civil action, and the procedure for commencing and pursuing it to a final conclusion is prescribed. The civil action of the code includes all such proceedings as prior to its enactment were regarded as actions at Jaw and suits in equity, and any such action since recognized and authorized, by statute. Rhoads v. Columbia Fire Underwriters Agency, 128 Neb. 710, 260 N. W. 174.
*479Any proceeding in a court by which a party prosecutes another for enforcement, protection, or determination of a right or the redress or prevention of a wrong involving and requiring the pleadings, process, and procedure provided by the code arid ending in a final judgment is an action. Every other legal proceeding by which a remedy is sought by original application to a court is a special proceeding. A special proceeding within the meaning of the statute defining a final order must, be one that is not an action and is not and cannot be legally a step in an action as a part of it. None of the-many steps or proceedings necessary or permitted to betaken in an action to commence it, to join issues in it, and conduct it to a final hearing and judgment can be-a special proceeding within the terms of the statute. A. special proceeding may be connected with an action in the sense that the application for the' benefit of it and the-other papers and orders concerning it may be filed in the-case where the record of the filings in the action are made-—as for instance garnishment or attachment — but it is not an integral part of or a step in the action or as it is-, sometimes referred to in such a situation a part of the-“main case.” The distinction between an action and a special proceeding has been clearly recognized by thiscourt. In Turpin v. Coates, 12 Neb. 321, 11 N. W. 300, it is said: “A special proceeding may be said to include-every special statutory remedy which is not in itself' an action.” See, also, Western Smelting & Refining Co. v. First Nat. Bank, 150 Neb. 477, 35 N. W. 2d 116; O’Brien v. O’Brien, 19 Neb. 584, 27 N. W. 640; In re Estate of Broehl, 93 Neb. 166, 139 N. W. 1020; Levin v. Muser, 107 Neb. 230, 185 N. W. 431; Egan v. Bunner, supra.
Likewise the courts of other jurisdictions have discussed and noted the distinction between an action and a special proceeding: The language of the code that “an. order affecting a substantial right made in a special proceeding * * * is a ‘final order’ ” is a copy of an identical provision of the code of Ohio which was discussed in. *480Missionary Society v. Ely, supra, in this manner: “As to the first inquiry (was it a special proceeding), it seems to us that there can be but little difficulty. Our code does not, as does the code of New York, specify that every remedy which is not an action is a special proceeding, nor does our statutes give any definition of an action or a special proceeding. But we suppose that any ordinary proceedings in a court of justice, by which a party prosecutes another for the enforcement or protection of a right, the redress or prevention of a wrong, or the punishment of a public offense, involving the process' and pleadings, and ending in a judgment, is an action, while every proceeding other than an action, where a remedy is sought by an original application to a court for a judgment or an order, is a special proceeding. * * * The law having conferred the right (to propound a will for probate), and authorized an application to a court of justice to enforce it, the proceeding upon such application is of a judicial nature, and, not being an action within the sense of the code, it follows that it belongs to that class known as special proceedings.” See, also, Webb v. Stasel, 80 Ohio St. 122, 88 N. E. 143; Harryman v. Bowlin, 153 Okl. 202, 4 P. 2d 1011; In re Central Irrigation Dist., 117 Cal. 382, 49 P. 354; Anderson v. Englehart, 18 Wyo. 196, 105 P. 571, Ann. Cas. 1912C 894; Deppe v. Ford, 89 Minn. 253, 94 N. W. 679.
That an order is made in a special proceeding is not enough to make it a final order. It, to be final, must affect a substantial right of the appellant. It has been determined that a substantial right is an essential one as distinguished from a technical one. Egan v. Bunner, supra.
The disposition of the motion in this case did not decide any issue of fact or any matter of law affecting the subject matter of the litigation. It only signifies that the court was not convinced by the record of the case that there was “no genuine issue as to any material fact and that the moving party is entitled to a judgment *481as a matter of law.” • § 25-1332, R. S. Supp., 1951. Any defense to the claim available to appellant before the denial of the motion for judgment remains undiminished. There are many adequate and unimpaired opportunities for appellant to test the validity and sufficiency of the claim of appellee as the litigation proceeds. The order of the trial court here involved required no payment or contribution, appropriated no property, prejudiced nó interest, destroyed no defense, and imposed no burden or obligation. An order in a special proceeding which does not affect the subject matter thereof or which will not deprive the complaining party of any legal right if an appeal is delayed until after final judgment in the litigation does not affect a substantial right within the meaning of the statute defining a final order. 4 C. J. S., Appeal and Error, § 100, p. 195; Grinwald v. Mayer, 207 Wis. 416, 241 N. W. 375; Sherer v. Sherer, 93 Me. 210, 44 A. 899, 74 Am. S. R, 339; Cole v. Trust Co., 221 N. C. 249, 20 S. E. 2d. 54; Dorman v. Credit Reference & Reporting Co., 213 Iowa 1016, 241 N. W. 436; State ex rel. Reirdon v. County Court of Marshall County, 183 Okl. 274, 81 P. 2d 488; Missionary Society v. Ely, supra.
This appeal should have been dismissed on the basis that the order involved was made by the district court in a special proceeding and it did not affect a substantial right of the appellant within the meaning of the statutory provision quoted herein.